Citation Nr: 0002892	
Decision Date: 02/04/00    Archive Date: 02/10/00

DOCKET NO.  98-14 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUES

1. Entitlement to a disability evaluation greater than 10 
percent for disfiguring facial scars.  

2. Entitlement to a disability evaluation greater than 10 
percent for tender and painful facial scars.

3. Entitlement to a disability evaluation greater than 10 
percent for facial muscle injury as it affects 
mastication.



ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel




INTRODUCTION

The appellant served on active duty from July 1946 to April 
1949.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 rating decision of the 
Manila, Philippines, Department of Veterans Affairs (VA) 
Regional Office (RO).   

In various correspondence and during the course of his most 
recent VA medical examination, the appellant alluded to 
having headaches.  A claim has not been filed seeking service 
connection for a headache disorder, either on an original 
basis, or as secondary to the appellant's service-connected 
disabilities.  See 38 U.S.C. 5101(a); 38 C.F.R. § 3.151 [in 
general, a specific claim in the form prescribed by the 
Secretary must be filed in order for benefits to be paid to 
any individual under the laws administered by VA].  The 
matter of service connection for a headache disorder is 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  Facial scarring does not result in more than moderate 
disfigurement.

2.  Facial scarring is not characterized by scars which are 
poorly nourished or with repeated ulceration.   

3.  Incomplete cranial nerve paralysis is not more than 
moderate in degree, with subjective reports of some 
interference with mastication.

4.  Neither an exceptional nor unusual disability picture has 
been presented so as to render impractical the application of 
the regular schedular standards.



CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation greater than 10 
percent for disfiguring facial scarring have not been met. 38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.118, Diagnostic 
Code 7800 (1999).

2.  The criteria for a disability evaluation greater than 10 
percent for tender and painful facial scarring have not been 
met. 38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.118, 
Diagnostic Codes 7804 (1999).

3.  The criteria for a rating in excess of 10 percent for 
paralysis of the seventh cranial nerve have not been met. 38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.73, 4.124a, 
Diagnostic Codes 5325, 8207 (1999).

4.  Extraschedular disability ratings are not warranted for 
the appellant's service-connected disabilities.  38 C.F.R. § 
3.321(b) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant generally contends that the severity of the 
service-connected disorders at issue have increased.  He 
makes no specific allegations as to the nature of the 
severity of the three service-connected disabilities.  He 
also requests that his disabilities be considered for 
extraschedular evaluation under 38 C.F.R. § 321(b)(1).  

In the interest of clarity, the Board will briefly review the 
law and regulations, as well as the evidence, common to all 
three issues on appeal.  Certain preliminary considerations 
which apply to all three issues will then be discussed.  With 
respect to schedular evaluations of the service-connected 
disabilities, the three issues on appeal will then be 
separately analyzed.  Finally, the matter of entitlement to 
extraschedular evaluations will be addressed.

Relevant law and regulations

In general, disability evaluations are determined by the 
application of a schedule of ratings which is based on the 
average impairment of earning capacity. 38 U.S.C.A. § 1155; 
38 C.F.R. § 3.321(a), Part 4.  Separate diagnostic codes 
identify the various disabilities. 

38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history and that there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
The provisions of 38 C.F.R. § 4.2 require that medical 
reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  The 
provisions of 38 C.F.R. § 4.7 provide that, where there is a 
question as to which of two disability evaluations shall be 
applied, the higher evaluation is to be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating is to 
be assigned. VA has a duty to acknowledge and consider all 
regulations which are potentially applicable through the 
assertions and issues raised in the record, and to explain 
the reasons and bases for its conclusion. Although 
regulations require that, in evaluating a given disability, 
the disability be viewed in relation to its whole history, 
the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

In application of the schedular criteria, the Board must 
consider only the factors as are enumerated in the schedule.  
See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).      

Additional law and regulations will be discussed where 
appropriate below.

Factual background

The record reflects that while serving on active duty in 
January 1949, the appellant was involved in a motor vehicle 
accident, and injured the right side of his face.

In a July 1988 statement, C.B.T., M.D., reported that the 
appellant had paralysis on the right side of his face.  In 
June 1991, Dr. C.B.T. reported that the appellant had been 
treated for, among other symptoms, the residuals of scars on 
the right face that were disfiguring and depressed and 
impaired sensation on the right side of the face.  

The appellant underwent a VA physical examination in 
September 1991.  He complained of "facial pains" and 
difficulty chewing.  As to the former, the appellant reported 
that the pain was worse during the cold season.  Clinical 
examination revealed the presence of residual scars, with 
injury to the muscles.  "Slight disfigurement" was also 
noted.  There was noted no evidence of nervous system 
dysfunction.  Radiographic examination revealed that the 
cranial vault was intact, and that it was normal in size, 
shape and thickness.  It showed no evidence of any bony 
abnormality of the facial bones including the zygomatic 
arches.  The sphenoid and petrous ridges were equal.  

By decision dated in February 1994, the Court (then, the 
United States Court of Veterans Appeals) found as a matter of 
law that the appellant was entitled to a 10 percent 
disability rating for disfiguring facial scars under 
38 C.F.R. § 4.118, Diagnostic Code 7800; a 10 percent 
disability rating for tender and painful scars under 
38 C.F.R. § 4.118, Diagnostic Code 7804; and a separate 10 
percent disability rating for a facial muscle injury 
interfering with mastication under 38 C.F.R. § 4.73, 
Diagnostic Code 5325.  [citation redacted].  The Court's decision was implemented in an 
April 1994 RO rating decision.

In July 1996, a VA field examination was conducted.  A 
photograph of the appellant was then obtained and is of 
record.  

The appellant's current claim arose in October 1997.  The 
appellant then reported that his service-connected facial 
injury had worsened.  

The appellant underwent a VA physical examination in January 
1998.  The appellant again reported numbness in the right 
side of his face and difficulty and pain when chewing food.  

Upon clinical examination, healed scars were noted on the 
right temporal area, left frontal area, and 2 in the right 
zygomatic area.  The scars were described as being non-
adherent, and were without ulceration, breakdown, 
inflammation, edema, or keloid formation.  The scars were 
reported to be the same color as the remainder of the 
appellant's facial skin.  The scars in the right zygomatic 
area were noted to be "slightly depressed."  The scars were 
opined by the examiner to be "slightly disfiguring."  

As to muscular function, the examiner noted that the 
appellant could purse his lips and elevate his eyebrows.  The 
appellant was able to close his eyes tightly and lift his 
eyelids completely as he turned his eyes upward.  The 
appellant was noted to be able to open his mouth for about 
one inch and was also able to close his jaws tightly.  When a 
tongue depressor was used, the appellant was able to fully 
open his mouth with no limitation.  The examiner reported 
that there was no interference with the masticatory function.  

In a separate VA neurology report, the appellant was noted to 
have no facial weakness.  Hypothesia was noted over the face 
and head.  No disorder was diagnosed.  The examiner found 
that the appellant had no neurological deficit.  

A series of photographs of the appellant was obtained in 
January 1998.  The photographs are included in the record.

Analysis

Preliminary matters - well groundedness of the claims/duty to 
assist/standard of proof

A claim for an increased rating is regarded as a new claim 
and is subject to the well-groundedness requirement of 38 
U.S.C.A. § 5107(a) (West 1991).  In order to present a well-
grounded claim for an increased rating of a service-connected 
disability, a veteran need only submit his or her competent 
testimony that symptoms, reasonably construed as related to 
the service-connected disability, have increased in severity 
since the last evaluation.  See Proscelle v. Derwinski, 2 
Vet. App. 629, 631-2 (1992); see also Jones v. Brown, 7 Vet. 
App. 134 (1994).  The appellant has stated that the symptoms 
of his service-connected disability have increased.  The 
Board thus concludes that the appellant has presented a well- 
grounded claim for an increased rating for his service- 
connected disorder.

Once a claim has been determined to be well grounded, VA is 
under a statutory duty to further assist the appellant in 
developing facts pertinent to the claim.  See 38 U.S.C.A. § 
5107(a); 38 C.F.R. § 3.159(a).  In this case, there is 
sufficient evidence of record to enable to Board to render an 
informed decision.  In particular, the appellant underwent a 
thorough VA physical examination in January 1998, at which 
time unretouched color photographs of his face were taken.  
The appellant has identified no evidence having a bearing on 
this case which has not been obtained, and the Board is aware 
of no such evidence.  Accordingly, the Board concludes that 
VA's duty to assist has been satisfied and that the Board can 
render a decision on the merit.

Once a claim has been determined to be well grounded, it is 
the Board's responsibility to weigh the evidence.  When there 
is an approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 38 
U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3. 
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
observed that a veteran need only demonstrate that there is 
an "approximate balance of positive and negative evidence" 
in order to prevail.  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.


Schedular ratings

Entitlement to a disability evaluation greater than 10 
percent 
for disfiguring facial scars

The disfigurement caused by the appellant's facial scarring 
disability is evaluated as 10 percent disabling under 
38 C.F.R. § 4.118, Diagnostic Code 7800.  Under this 
provision, a complete or exceptionally repugnant deformity on 
one side of the face or marked or repugnant bilateral 
disfigurement warrants a 50 percent evaluation.  Severe 
scarring, especially if it produces a marked or unsightly 
deformity of the eyelids, lips, or auricles warrants a 30 
percent evaluation.  Moderately disfiguring scars warrant a 
10 percent evaluation.  Slight disfiguring scars of the head, 
face or neck warrant a noncompensable evaluation. 

The words "slight," "moderate" and "severe" as used in 
the various Diagnostic Codes are not defined in the VA 
Schedule for Rating Disabilities.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6 (1999).  It should also be noted 
that use of terminology such as "mild" by VA examiners and 
others, although an element of evidence to be considered by 
the Board, is not dispositive of an issue.  All evidence must 
be evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6 (1999).

Currently rated, the scarring is assessed as being 
"moderate; disfiguring."  In order for the next higher 
schedular rating of 30 percent to be assigned, the disability 
picture would need to approximate a finding that the 
appellant's scarring was severe.  The appellant's scarring 
has never been so described.  Indeed, the VA examiner in 
January 1998 described the facial scars as only "slightly 
disfiguring".

Moreover, the clinical record otherwise includes no evidence 
that approximates a showing that the scarring is anything 
more than slight in degree.  In particular, there is no 
evidence of a marked and unsightly deformity of eyelids, 
lips, or auricles - characteristic of those symptoms 
warranting the assignment of a 30 percent disability rating.  
The January 1998 examination report indicates that the 
examiner thoroughly evaluated the appellant's facial injuries 
but did not identify any pathology consistent with severe 
disfigurement.

Under the applicable diagnostic code, there is a note 
providing that when there is, in addition to tissue loss and 
cicatrization, marked discoloration, color contrast or the 
like, additional percentages may be added to that specified.  
See 38 C.F.R. § 4.118, Note.  In this case, there as not been 
noted tissue loss or cicatrization, or marked discoloration 
or color contrast.  

Although it does not base the disposition of the appellant's 
claim on an evaluation of photographs in the file, the Board 
is obligated to review all of the evidence in the file, 
including the photographs.  See 38 U.S.C.A. § 7104(a).  These 
photographs do not reveal any disfigurement that may be 
described as anything more than slight in severity.  Indeed, 
the scars are barely noticeable.  This is consistent with the 
personal observation of the January 1998 VA examiner, who in 
addition to describing the scars as "slightly depressed" 
and "slightly disfiguring", noted that the scars were the 
same color as the remainder of the appellant's facial skin.

In summary, having carefully reviewed all of the evidence of 
record, in particular that reflecting the current severity of 
the appellant's disfiguring facial scarring, the Board finds 
that the preponderance of the evidence is against the 
appellant's claim.  A disability rating greater than 10 
percent under 38 C.F.R. § 4.118, Diagnostic Code 7800 is 
denied.

Entitlement to a disability evaluation greater than 10 
percent
for tender and painful facial scars

The appellant is also in receipt of a separate 10 percent 
disability rating for his facial scarring, based upon their 
resulting tenderness and pain.  38 C.F.R. § 4.118, Diagnostic 
Code 7804.  Under this provision, a 10 percent rating is 
assigned based upon the presence of superficial scarring that 
is tender and painful on objective demonstration.  A 10 
percent disability rating is the maximum possible rating 
assignable under this diagnostic code.  

Under these circumstances, the Board has considered rating 
the appellant's service-connected disability under a 
different Diagnostic Code.  The assignment of a particular 
Diagnostic Code is "completely dependent on the facts of a 
particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 
(1993).  One Diagnostic Code may be more appropriate than 
another based on such factors as an individual's relevant 
medical history, the current diagnosis and demonstrated 
symptomatology.  Any change in a Diagnostic Code by a VA 
adjudicator must be specifically explained. See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).

Having reviewed the provisions of 38 C.F.R. § 4.118, the 
Board finds that the evidence does not warrant the assignment 
of a rating higher than 10 percent under a different 
Diagnostic Code.  As discussed above, the appellant's scar is 
already separately rated under Diagnostic Code 7800.  The 
scar did not result from burns and a rating under 38 C.F.R. 
§ 4.118, Diagnostic Codes 7801 and 7802 [burn scars] is 
therefore not applicable.  The appellant's scar has not been 
described as superficial, poorly nourished and with repeated 
ulceration.  In fact, the January 1998 VA examination found 
that the appellant's scars were non-ulcerated, and were 
without inflammation, edema or similar symptoms.  A rating 
under 38 C.F.R. § 4.118, Diagnostic Code 7803 [scars, 
superficial, poorly nourished, with repeated ulceration] is 
not appropriate.  There is no indication that the scar itself 
causes any functional limitation , so assignment of a 
disability rating under Diagnostic Code 7805 [scars, other] 
is not warranted. 

In summary, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against 
the appellant's claim for an increased schedular rating for 
tender and painful scars.  The matter of an extraschedular 
rating will be addressed below.

Entitlement to a disability evaluation greater than 10 
percent
for facial muscle injury as it affects mastication

The appellant is in receipt of a 10 percent disability rating 
for a muscle injury to the facial muscles under 38 C.F.R. 
§ 4.73, Diagnostic Code 5325.  Under that provision, injury 
to the facial muscles is rated based on functional impairment 
as seventh (facial) cranial nerve neuropathy under 38 C.F.R. 
§ 4.124a, DC 8207.   A minimum rating of 10 percent is to be 
assigned if the injury interferes, to any extent, with 
mastication.  38 C.F.R. § 4.73, Diagnostic Code 5325 (1999).  
In this case, the appellant has claimed that he has 
difficulty chewing food, and a 10 percent disability 
evaluation has been assigned upon this subjective report 
pursuant to 38 C.F.R. § 5325 for interference in mastication 
"to any extent."  

Under 38 C.F.R. § 4.124a, Diagnostic Code 8207, moderate, 
incomplete paralysis of the facial muscles warrants a 10 
percent disability rating; severe, incomplete paralysis 
warrants a 20 percent rating; and complete paralysis warrants 
a 30 percent rating.  Thus, in order to warrant the 
assignment of a disability rating greater than 10 percent 
under 38 C.F.R. § 4.124a, Diagnostic Code 8207, the 
disability picture would need to approximate a showing of 
severe incomplete paralysis.  Such has not  has not been 
claimed or reported.  Although hypothesia has been noted 
around the appellant's face, innervation of the appellant's 
facial muscles has not been found.  Most significantly, in 
the Board's judgment, during the January 1998 examination the 
appellant was found to have "no neurological deficit."

Having carefully examined other potentially applicable 
diagnostic codes, see Butts,  the Board notes that the 
clinical evidence of record does not indicate that the 
appellant has any other difficulty chewing beyond that 
reported which would warrant the assignment of a higher 
disability rating for temporomandibular dysfunction pursuant 
to 38 C.F.R. § 4.150, DC 9905 (1999).  In particular, the 
January 1998 examiner specifically noted that there was no 
interference with masticatory function, and the appellant was 
able to freely open and close his jaws.

In summary, for the reasons and bases stated above the 
preponderance of the evidence is against appellant's claim of 
entitlement to an increased schedular disability rating for 
facial muscle injury.  

Additional Matter:  Request for Extraschedular Consideration

The appellant has requested that his disabilities be 
considered for potential extraschedular evaluation under 
38 C.F.R. § 3.321(b)(1).  In a September 1998 Supplemental 
Statement of the Case, the RO considered and rejected the 
appellant's claim of entitlement to extraschedular ratings 
for each of the three service-connected disabilities, giving 
reasons for its decision.

The Board believes that this matter must be addressed in this 
decision.  See Bagwell v. Brown, 9 Vet. App. 157 (1996).  
Bagwell stands for the proposition that the Board may deny 
extraschedular ratings, provided that adequate reasons and 
bases are articulated.  See also VAOPGCPREC 6-96 (finding 
that the Board may deny extraschedular ratings, provided that 
the RO has fully adjudicated the issue and followed 
appropriate appellate procedure).  Bagwell left intact a 
prior holding in Floyd v. Brown, 9 Vet. App. 88, 95 (1996) 
which found that when an extraschedular grant may be in 
order, that issue must be referred to those "officials who 
possess the delegated authority to assign such a rating in 
the first instance," pursuant to 38 C.F.R. § 3.321 (b).  In 
this case, the RO has duly adjudicated the issue of 
entitlement to extraschedular ratings.  Cf. Bernard v. Brown, 
4 Vet. App. 384 (1993).

Ordinarily, the VA Rating Schedule will apply unless there 
are exceptional or unusual factors which would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).  38 C.F.R. § 3.321(b)(1) 
(1998) provides that, in exceptional circumstances, where the 
schedular evaluations are found to be inadequate, A veteran 
may be awarded a rating higher than that encompassed by the 
schedular criteria.  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that "the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."

The appellant, in a statement dated in August 1998, wrote as 
follows: "The scars, chronic pains, and injuries of my face 
has [sic] greatly affected my employability and my normal 
daily life . . ."  No specifics were mentioned.

The appellant has not identified any specific factors which 
may be considered to be exceptional or unusual, and the Board 
has been similarly unsuccessful.  "An exceptional case 
includes such factors as marked interference with employment 
or frequent periods of hospitalization as to render 
impracticable the application of the regular schedular 
standards."  Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  
In this case, there has been produced no evidence suggesting 
that the appellant's service-connected disorders present an 
exceptional or unusual disability picture.  The medical 
evidence of record reveals that none of these service-
connected disorders have resulted in hospitalization or that 
they markedly interfere with employment, beyond that 
contemplated by the currently assigned schedular ratings.  
The medical evidence, which has been reported above, 
indicates that the appellant's scar is but slightly 
disfiguring and there is little or no interference with 
facial movements or functions.

In short, there is no evidence of record in support of the 
appellant's contention that extraschedular ratings should be 
granted in this case.  The appellant's conclusory statement 
is outweighed by the medical evidence.  Accordingly, 
extraschedular ratings are denied.



ORDER

A disability evaluation greater than 10 percent for 
disfiguring facial scars is denied.  

A disability evaluation greater than 10 percent for tender 
and painful facial scars is denied.

A disability evaluation greater than 10 percent for facial 
muscle injury is denied.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals



 
    As will be discussed below, functional limitations caused by facial injury have been separately rated under 
38 C.F.R. § 4.73, Diagnostic Code 5325.  See [citation redacted]. 
  The regulation also provides in part that the disability should receive scrutiny under Diagnostic 
Code 7800.  As is noted above, the appellant's disorder has been separately evaluated under this 
provision.  

